DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed September 15, 2020, is a continuation of U.S. Patent Application No. 16/427,661, filed May 31, 2019, which issued as U.S. Patent No. US 10,789798 B1 on September 29, 2020.  Claims 1-20 are pending in the application.

Terminal Disclaimer
3.	The terminal disclaimer filed on September 17, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,789,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1, 9, and 14 and claims 2-8, 10-13, and 15-20, which depend from claims 1, 9, and 14, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a locking switch, comprising:  a radio frequency identifier (RFID) tag attached to a locking tongue; one or more RFID coils attached to one of one or more entry slots; and detection circuitry configured to:  generate a current signal 
The prior art does not disclose, teach, or suggest a system for sensing a position of a locking bolt of an industrial locking switch, comprising:  an inductive circuit comprising an inductive coil and a capacitor electrically connected in parallel, wherein the inductive coil is positioned to receive a locking bolt of an industrial locking switch when the locking bolt is transitioned to a lock position; a converter configured to convert a frequency of a current signal on the inductive circuit to a digital frequency value; and a master controller configured to generate a bolt detection signal in response to determining that the digital frequency value changes by an amount substantially equal to a defined frequency shift corresponding to a frequency shift induced by the inductive coil in response to presence of the locking bolt within the inductive coil’s magnetic field.
The prior art does not disclose, teach, or suggest a method for detecting positions of a locking bolt of a locking switch, comprising:  generating a current signal through an inductive sensing circuit, comprising an inductive coil and a capacitor, in response to detecting that a locking tongue is advanced to a locking position; converting a frequency of the current signal to a digital frequency value; and generating a lock detection signal in response to determining that a shift in the digital frequency value corresponds to an expected frequency shift of the current signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689